Citation Nr: 1616799	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a lung disability, as due to in-service exposure to asbestos and/or carbon tetrachloride. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1949 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010, and February and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

Although the RO appears to have reopened the previously denied claim of service connection for a lung disability in a February 2011 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383   (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

In March 2015, the Board remanded the Veteran's case to provide him with a requested hearing before a Veterans Law Judge.  

As noted above, the Veteran requested a Board hearing before a Veterans Law Judge in September 2014.  The Veteran was notified in an April 2015 letter from VA that a hearing was scheduled for June 2015; however, the Veteran was unable to attend.  At the request of the Veteran, the hearing was rescheduled for July 2015; however, the Veteran was once again unable to attend.  He requested that the hearing be rescheduled at that time.  In April 2016, through his representative, the Veteran withdrew his request for a hearing.    See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

As for the matter of representation, the Veteran was initially represented in this appeal by Disabled American Veterans. In December 2011, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Antonio Tejada.  In July 2012, Mr. Tejada withdrew as the Veteran's attorney, a fact confirmed by VA in November 2012.  In May 2013, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), once again in favor of Disabled American Veterans.  That organization has provided written argument on the Veteran's behalf.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c). 

This appeal was processes using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The Board notes that the issues of entitlement to service connection for the following disabilities were raised in the Veteran's May 2013 substantive appeal, and again in a September 2014 statement from the Veteran: chronic head jerking and tremors; cataracts; a heart disability; cysts of the bilateral hands; left ear cancer; kidney failure resulting in gout; and cancer of the left hand.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran's claim of entitlement to service connection for a lung disability is addressed below.  The reopened and remanded claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required. 





FINDINGS OF FACT

1.  In a final decision issued in May 2007, the AOJ denied service connection for a lung disability.
 
2.  Evidence added to the record since the final May 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a lung disability is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lung disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

In its May 2007 rating decision, the AOJ considered the Veteran's service treatment records and denied service connection for a lung disability, as the Veteran had no confirmed diagnosis of such.

In a letter dated that same month, the Veteran was advised of the decision and his appellate rights, but did not initiate an appeal.  Therefore, the May 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which, as noted in the Introduction, provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a lung disability was received prior to the expiration of the appeal period stemming from the May 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, in July 2010, the Veteran requested to reopen his claim for service connection for a lung disability, which he then characterized as chronic obstructive pulmonary disease (COPD), as due to asbestos exposure.  The AOJ declined to reopen the claim, finding that no new or material evidence had been submitted.

In September 2010, VA received a statement from the Veteran concerning his asbestos exposure.  Based on this statement, the AOJ arranged for the Veteran to undergo a VA examination in January 2011.  At that time, a diagnosis of COPD and chronic bronchitis was made.  In a February 2011 rating decision, the AOJ reopened and denied the Veteran's claim, finding that although new and material evidence had been associated with the file, there was no nexus between the Veteran's lung disability and his conceded in-service asbestos exposure.  

In an October 2011 statement, the Veteran indicated that he believed his lung disability was due to his in-service exposure to carbon tetrachloride.  He described, in detail, his interaction with the chemical on various occasions.  Subsequently, in tandem with his substantive appeal filed in May 2013 and a September 2014 statement, the Veteran provided internet medical articles concerning the potential for lung damage due to exposure to carbon tetrachloride. 

The Board finds that the evidence received since the May 2007 rating decision is new and material.  Specifically, since that decision-which denied service connection based on lack of a formal diagnosis of a lung disability-evidence has been provided which shows a diagnosis of such.  In addition, the Veteran has provided a new theory of entitlement to service connection not previously considered, namely whether the Veteran's lung disability was caused by exposure to chemicals in service. 

In Shade, the United States Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The May 2007 rating decision denied service connection for a lung disability, as there was diagnosis of such shown by the record.  The newly received evidence, to specifically include the January 2011 VA examination and subsequent VA treatment records, indicate a diagnosis of a lung disability.  In addition, the Veteran has suggested a new theory of entitlement to service connection.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a lung disability. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disability is reopened; the appeal is granted to this extent only.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a lung disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Based on the above, the Board finds that a VA opinion is necessary to address the Veteran's theory that in-service exposure to carbon tetrachloride caused his current lung disability.  In this regard, the Veteran has provided multiple medical articles concerning, generally, a link between such exposure and the development of certain diseases.  Thus, on remand, a VA opinion must be obtained addressing this newly-raised theory of entitlement.

The Board notes that the Veteran has been diagnosed with a terminal illness and, based on VA treatment notes dated March 2016, was referred to a hospice program.  Therefore, and because the question on remand involves a potential nexus between the Veteran's service and a lung disability, the AOJ will be asked to seek a medical opinion without scheduling the Veteran for an examination.  

Accordingly, the case is being REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's entire file to an appropriate specialist/pulmonologist in order to determine the nature and etiology of any respiratory disorders.  The claims folder must be made available to and be reviewed by the examiner prior to drafting the requested medical opinion. 

After review of the claims file, the examiner should state all of the respiratory disabilities found, including but not limited to chronic obstructive pulmonary disease (COPD). 

Then, for each diagnosed respiratory disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disability began in or is otherwise the result of military service, to include any exposure to carbon tetrachloride while in service. 

The examiner should specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should additionally address the any other pertinent evidence in the claims file, to include the Veteran's internet medical articles, as appropriate.

All opinions must be accompanied by a thorough and detailed medical explanation, supported by a complete rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


